Citation Nr: 1550684	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  13-09 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for bilateral plantar fasciitis.  

2.  Entitlement to a disability evaluation in excess of 10 percent for retropatellar pain syndrome of the left knee.  

3.  Entitlement to a disability evaluation in excess of 10 percent for retropatellar pain syndrome of the right knee.  

4.  Entitlement to a disability evaluation in excess of 10 percent for right shoulder strain (dominant).  

5.  Entitlement to a disability evaluation in excess of 10 percent for chronic neck strain.  

6.  Entitlement to a disability evaluation in excess of 10 percent for chronic low back strain.  

7.  Entitlement to a disability evaluation in excess of 10 percent for evaluation of right foot hallux valgus with osteotomy scar.  

8.  Entitlement to a disability evaluation in excess of 10 percent for left foot Achilles tendonitis.  

9.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) prior to March 4, 2011.  

10.  Entitlement to an effective date earlier than December 19, 2011 for the award of service connection for a right upper extremity disorder.  

11.  Entitlement to an effective date earlier than December 19, 2011 for the award of service connection for a left upper extremity disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1990 to August 2004.  

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran requested a hearing with a Veterans Law Judge but failed to report at his scheduled time.  His request is deemed withdrawn, and the Board will proceed with adjudication.  

The issues of entitlement to earlier effective dates for the award of service connection for bilateral upper extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims for higher disability ratings for bilateral plantar fasciitis, bilateral knee pain syndrome, right shoulder strain, neck strain, low back strain, a right foot bunion disorder, and Achilles tendonitis, when considered with other service-connected disabilities, allow for a combined total disability rating; this was assigned by the RO in February 2013.  

2.  The Veteran expressly asserted that his sole desire, with respect to the higher rating claims, was to achieve a combined current 100 percent schedular disability rating; as that has been achieved, and as his intent has been reduced to writing in both the notice of disagreement and the substantive appeal, he has properly withdrawn all claims for higher ratings, inclusive of the "staged" TDIU, from appellate consideration.  


CONCLUSIONS OF LAW

1.  The issue of entitlement to a disability evaluation in excess of 10 percent for bilateral plantar fasciitis is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The issue of entitlement to a disability evaluation in excess of 10 percent for retropatellar pain syndrome of the left knee is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The issue of entitlement to a disability evaluation in excess of 10 percent for retropatellar pain syndrome of the right knee is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The issue of entitlement to a disability evaluation in excess of 10 percent for right shoulder strain (dominant) is withdrawn. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 

5.  The issue of entitlement to a disability evaluation in excess of 10 percent for chronic neck strain is withdrawn. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 

6.  The issue of entitlement to a disability evaluation in excess of 10 percent for chronic low back strain is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

7.  The issue of entitlement to a disability evaluation in excess of 10 percent for evaluation of right foot hallux valgus with osteotomy scar is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

8.  The issue of entitlement to a disability evaluation in excess of 10 percent for left foot Achilles tendonitis is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

9.  The issue of entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) prior to March 4, 2011, is withdrawn.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis-Withdrawn Claims

The Veteran, in an April 2010 rating, was denied entitlement to a disability rating in excess of 10 percent for right knee, left knee, right shoulder, chronic neck, low back, right foot, and left Achilles tendon disabilities as well as for bilateral plantar fasciitis.  Entitlement to TDIU was also denied at this time.  

Following this action, the Veteran stated that he disagreed with the ratings assigned in the rating decision, and that "these conditions, along with my 70 percent rating for posttraumatic stress disorder (PTSD), make employment impossible."  He expressly stated "the benefit that I request is a combined rating of 100%."  

A statement of the case was issued subsequent to this; however, prior to such issuance, another rating decision was set forth, dated in February 2013, in which the Veteran's combined disability rating was raised to 100 percent disabling on a schedular basis. Specifically, the Veteran was granted service connection for right upper extremity radiculopathy and left upper extremity radiculopathy as secondary to his cervical strain.  Further, entitlement to TDIU was established from March 2011 to December 2011.  

In the substantive appeal (VA Form 9), the Veteran expressed, with respect to "the other nine issues," that they should be looked at only in the context of how they could make "my overall rating 100% and not under 90%."  Given that there was some overlap in the adjudication of the February 2013 rating decision, which awarded 100 percent combined evaluation, and the issuance of the February 2013 statement of the case, it isn't expressly clear that the Veteran got notice of his increase to the total 100 percent rating at the time his substantive appeal was filed.  

At any rate, what is clear, is that the entire basis of the Veteran's disagreement with the 2010 rating decision was the lack of establishment of a current combined total disability evaluation on a schedular basis.  This was remedied in the February 2013 rating action.  The Veteran's expressed desire that the "other nine issues" in the statement of the case, which included the staged TDIU, be considered with respect to how an "overall rating" should be "100% and not 90%" clearly shows that his only disagreement was with the RO's initial failure to assign a current 100 percent rating. 

Based on these submissions, which clearly express the Veteran's intent with respect to his claims, it is clear that, with respect to the claimed higher ratings and staged TDIU, the Veteran's disagreement with the RO's action of 2010 was with their failure to assign a combined 100 percent current disability rating.  That has been remedied by intervening RO action in February 2013, and thus, there are no justiciable issues associated with those claims.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by an appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

For all intents and purposes, the Veteran, via the expression of his goals and desires with respect to the appeal (which have been achieved at the RO level) has reduced a withdrawal of the claims for higher ratings and for a TDIU prior to March 2011 to writing, and those claims are dismissed.  











(CONTINUED ON NEXT PAGE)
ORDER

The claim for entitlement to a disability evaluation in excess of 10 percent for bilateral plantar fasciitis is dismissed.  

The claim for entitlement to a disability evaluation in excess of 10 percent for retropatellar pain syndrome of the left knee is dismissed.  

The claim for entitlement to a disability evaluation in excess of 10 percent for retropatellar pain syndrome of the right knee is dismissed.  

The claim for entitlement to a disability evaluation in excess of 10 percent for right shoulder strain (dominant) is dismissed.  

The claim for entitlement to a disability evaluation in excess of 10 percent for chronic neck strain is dismissed.  

The claim for entitlement to a disability evaluation in excess of 10 percent for chronic low back strain is dismissed.  

The claim for entitlement to a disability evaluation in excess of 10 percent for evaluation of right foot hallux valgus with osteotomy scar is dismissed.  

The claim for entitlement to a disability evaluation in excess of 10 percent for left foot Achilles tendonitis is dismissed.  

The claim for entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) prior to March 4, 2011 is dismissed.  





REMAND

In the submission of the substantive appeal, the Veteran expressed that his bilateral upper extremity radiculopathy disorders, for which service connection had been granted in the February 2013 rating decision, first manifest "in 2004" and "not 2011."  That is to say, he was positing a notice of disagreement with the effective date of award assigned with the grant of service connection for those disabilities.  Such disagreement of a downstream issue was received within a year of the notification of the award of service connection, and is timely.  As of yet, the Veteran has not been issued a statement of the case with respect to these issues.  

Pursuant to jurisprudential precedent, the claims for an earlier effective date are remanded so that a statement of the case can be prepared.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Should the Veteran desire to initiate a substantive appeal, he should file such a document within the allotted timeframe, and the claims should then be returned to the Board for adjudication.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the issues of entitlement to an effective date earlier than December 19, 2011 for the award of service connection for left and right upper extremity radiculopathy.  Allow the Veteran to perfect an appeal to the Board via a submission of a substantive appeal should he so choose. Certify the issue to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


